Citation Nr: 0009931	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-16 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
injury of the feet.

2.  Entitlement to service connection for diabetes mellitus.

3.  Determination of the proper initial rating for a scar of 
the left upper and lower eyelid.

4.  Entitlement to an increased evaluation for postoperative 
right foot metatarsalgia with tender callosities, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for postoperative 
left foot metatarsalgia with tender callosities, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in Columbia, South 
Carolina (RO) identified as follows:  a November 1996 
decision granted service connection for a scar of the left 
upper and lower eyelid and assigned a noncompensable 
disability rating, and continued a 10 percent rating for 
bilateral metatarsalgia with callosities, and; a March 1998 
decision denied service connection for residuals of a cold 
injury of the feet and for diabetes mellitus.  During the 
pendency of this appeal, the RO recharacterized the single 
bilateral foot disorder as two separate disorders, and 
evaluated each as 10 percent disabling.


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently has residuals of a cold injury of the feet.

2.  There is no competent medical evidence linking current 
diabetes mellitus with the veteran's period of active 
service.

3.  The veteran's service-connected scar of the left upper 
and lower eyelid is smooth, thin and without color changes, 
textural abnormalities or keloid formation, does not inhibit 
eyelid movement or disfigure the veteran in any respect.

4.  The veteran's service-connected postoperative right foot 
metatarsalgia with tender callosities is manifested by pain.

5.  The veteran's service-connected postoperative left foot 
metatarsalgia with tender callosities is manifested by pain.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of a cold injury of the feet is not well grounded.  
38 U.S.C.A. §5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
diabetes mellitus is not well grounded.  38 U.S.C.A. §5107(a) 
(West 1991).

3.  The initial compensable rating assigned for scar of the 
left upper and lower eyelid is appropriate and criteria for 
assignment of a compensable rating have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.118, Diagnostic Code 7800 (1999).

4.  The criteria for an evaluation in excess of 10 percent 
for postoperative right foot metatarsalgia with tender 
callosities have not been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.118, 
Diagnostic Code 7804 (1999).

5.  The criteria for an evaluation in excess of 10 percent 
for postoperative left foot metatarsalgia with tender 
callosities have not been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.118, 
Diagnostic Code 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service connection claims

The veteran contends that he currently has residuals of a 
cold injury of the feet and diabetes mellitus resulting from 
his period of active service.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).  The threshold question for the Board, however, 
is whether the veteran presents a well grounded claim for 
service connection.  A well grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-1468.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

Residuals of a cold injury of the feet

The claims file includes no evidence of a cold injury or 
residuals of a cold injury of the veteran's feet.  Service 
medical records (SMRs) disclose no evidence that the veteran 
sought or received treatment for or was diagnosed with a cold 
injury of the feet.  The only SMR references to a foot 
disorder are records showing treatment for left foot 
metatarsalgia and an examination report noting pes planus 
upon the veteran's separation from service.  The Board 
addresses the veteran's metatarsalgia in the second part of 
this decision.  Similarly, none of the copious postservice 
medical evaluation, examination, treatment or hospitalization 
records confirm a diagnosis of residuals of a cold injury of 
the feet.  A report of an October 1996 VA feet examination 
includes no objective findings of residuals of a cold injury.

At his January 1999 RO hearing the veteran testified that his 
feet were subjected to cold weather during his tours of duty 
as an Army artilleryman in Europe and in Korea.  He further 
testified that VA doctors had informed him in 1998 that he 
had a vascular foot disorder.  The veteran did not testify 
that VA doctors informed him that a vascular disorder was 
related to a cold injury in service.

Beyond the appellant's own statements, there is no competent 
medical evidence that the veteran has residuals of a cold 
injury sustained during his period of active service.  
However, because the veteran is a lay person with no medical 
training or expertise, his statements alone cannot constitute 
competent evidence of the required diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
lay persons are not competent to offer medical opinions).  
Therefore, inasmuch as there is no competent medical evidence 
that the veteran has residuals of a cold injury of the feet, 
the Board must deny the veteran's claim of entitlement to 
service connection for this disorder as not well grounded.

Diabetes mellitus

The claims file includes no evidence linking current diabetes 
mellitus to the veteran's period of active service.  SMRs 
disclose no evidence that the veteran sought or received 
treatment for or was diagnosed with diabetes mellitus, there 
is no evidence of a diagnosis for diabetes mellitus within 
one year of separation from service, and there is no evidence 
of a continuity of symptomatology related to diabetes 
mellitus from the time of service to the present.  
Postservice VA treatment records disclose that the veteran 
did not have diabetes in February 1988, more than 30 years 
after his separation from service.  However, VA treatment 
records from September 1988 establish that the veteran had 
been placed on a diabetic diet to help him lose weight and a 
January 1996 treatment record includes a diagnosis for 
diabetes mellitus.  In August 1998 the veteran was diagnosed 
with 15 disorders including diabetes mellitus type II or 
unspecified.

Beyond the appellant's own statements, there is no competent 
medical evidence linking the veteran's diabetes mellitus to 
his period of active service.  However, as above, statements 
from lay persons alone cannot constitute competent evidence 
of the required causal connection or nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-95.  Therefore, inasmuch as 
there is no competent medical evidence linking the veteran's 
diabetes mellitus to his period of active service, a 
demonstrated continuity of diabetes mellitus symptomatology 
since service, or showing a diagnosis of diabetes mellitus 
subject to a presumption within the year following service 
separation, the Board must deny service connection for the 
veteran's diabetes mellitus as not well grounded.


Conclusion

The veteran's representative contends that VA has assumed a 
duty to assist a veteran to develop a claim even in cases in 
which the veteran has not submitted a well-grounded claim, 
citing Veterans Benefits Administration Manual M21- 1, Part 
III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 2.10(f) 
(1996) (hereinafter M21-1).  The veteran's representative 
further suggests that M21-1 requires full development of a 
claim before the VA determines whether it is well grounded.  
However, the U.S. Court of Appeals for Veterans Claims holds 
that the provisions of M21-1 are simply interpretative and do 
not create enforceable rights and that the VA's duty to 
assist is conditional upon the submission of a well-grounded 
claim.  Morton v. West, 12 Vet. App. 477, 480-481 (1999), 
citing Epps v. Gober, 126 F.3d at 1467-68.  Because the Board 
is not aware of the existence of additional evidence that 
might well ground the veteran's claim, a duty to notify does 
not arise pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. 
Gober, 131 F.3d 1483, 1484-1485 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the veteran of the elements necessary to well 
ground his claims, and an explanation as to why his current 
attempt fails.

B.  Increased rating claims

The veteran contends that he is entitled to a higher 
evaluation for his service-connected facial scar and 
bilateral foot disorders because the disorders are more 
disabling than contemplated by the currently assigned 
disability ratings.

The Board finds initially that the veteran's claims are well 
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because a 
challenge to a disability rating assigned to a service-
connected disability is sufficient to establish a well-
grounded claim for a higher rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999); Caffrey v. Brown, 6 Vet. 
App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board also is satisfied that the record 
includes all evidence necessary for the equitable disposition 
of this appeal and that the veteran requires no further 
assistance.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1999).  The 
Board reviews the extent to which a service-connected 
disability adversely affects the veteran's ability to 
function under the conditions of ordinary daily life.  The 
Board then assigns a rating which, as far as practicable, is 
based upon the extent to which the current disability impairs 
the veteran's earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  If two evaluations are potentially 
applicable the higher evaluation is assigned if the 
disability appears to approximate more closely the criteria 
required for that rating.  Otherwise, the Board assigns the 
lower rating.  38 C.F.R. § 4.7.  In a claim of disagreement 
with a disability rating assigned contemporaneously to a 
grant of entitlement to service connection, the facts of a 
particular case may require assignment of separate disability 
ratings for separate time periods.  Fenderson v. West, 12 
Vet. App. at 126.  Otherwise, the current level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Evaluation of facial scar

The veteran was service connected for a scar of the left 
upper and lower eyelid by a November 1996 rating decision 
which also assigned a noncompensable disability rating 
pursuant to DC 7800.

Under 38 C.F.R. § 4.118, DC 7800, pertaining to disfiguring 
scars of the head, face and neck, a complete or exceptionally 
repugnant deformity of one side of the face or a marked or 
repugnant bilateral disfigurement warrants a 50 percent 
disability rating (80 percent for tissue loss and 
cicatrization and marked discoloration, color contrast, or 
the like); a severe scar, especially if it produces a marked 
and unsightly deformity of the eyelids, lips or auricles 
warrants a 30 percent disability rating (50 percent for 
tissue loss and cicatrization and marked discoloration, color 
contrast, or the like); a moderately disfiguring scar 
warrants a 10 percent rating (30 percent for tissue loss and 
cicatrization and marked discoloration, color contrast, or 
the like), and; a slightly disfiguring scar is 
noncompensable.

SMRs disclose that in April 1950 the veteran fell, sustaining 
a small laceration on his eye that was sutured and dressed.  
There is no evidence that the veteran sought or received 
treatment for or was diagnosed with residuals of this injury 
during his remaining four years of service.  Physical 
examination upon separation from service disclosed that the 
veteran's eyes, head and skin were all normal.

In August 1964, more than 10 years after the veteran's 
separation from service, a VA eye examination disclosed that 
his left eye was "entirely normal" with no residuals of 
trauma and no loss of vision.  VA treatment records document 
the veteran's February 1984 complaint of bilateral eye 
blurring and itching, and a contemporaneous ophthalmology 
examination report notes a history of an old left eye trauma 
"many years ago" without characterizing the severity of the 
residuals.  In September 1984 the veteran underwent cataract 
surgery in his left eye and a July 1998 VA treatment record 
includes a diagnosis for glaucoma.  However, there is no 
medical evidence linking the veteran's left eye scar or 
another residual of his in-service left eye injury with a 
vision or other eye disorder.  A report of an October 1996 VA 
examination notes that the veteran stated that in 1950 he 
sustained a left eye cut requiring him to wear a patch for a 
year and that he later had cataract surgery.  The veteran 
also stated that although his left eye scar sometimes itched, 
it caused no other problem.  Objective findings included a 
2.5 to 3.0 cm. scar located obliquely across the left eye 
from medial, across the upper eyelid and laterally on the 
lower eyelid.  The scar was smooth, thin and without color 
changes, textural abnormalities or keloid formation and did 
not inhibit eyelid movement.  The examiner further opined 
that the scar was not disfiguring in any respect.

The veteran testified at his January 1999 RO hearing the left 
eye scar was sometimes painful.  He also appeared to 
attribute bilateral cataracts and another eye disorder, 
including diminished left eye vision, to his in-service 
injury.

Review of the totality of the evidence discloses that the 
sole residual of the veteran's in-service left eye injury is 
the facial scar most recently found to be smooth, thin and 
without color changes, textural abnormalities or keloid 
formation, and which did not inhibit eyelid movement or 
disfigure the veteran in any respect.  Given this objective 
description of the veteran's facial scar, the Board finds 
that the veteran's scar is no more than slightly disfiguring, 
thereby warranting a noncompensable disability evaluation 
both at the time the RO granted service connection and 
thereafter.  See DC 7800.  The Board also has considered 
whether a higher rating is warranted under another DC.  
However, there is no other DC under which the veteran's 
facial scar may be appropriately rated.

Evaluation of bilateral foot disorder.

The veteran was service connected for callosities of the feet 
by a July 1964 rating decision which also assigned a 10 
percent disability rating pursuant to DC 7819.  In November 
1996 the RO recharacterized this disorder as bilateral 
metatarsalgia with callosities, and retained the 10 percent 
disability rating pursuant to DC 5279.  In March 1998 the RO 
again recharacterized the veteran's foot disorder as 
metatarsalgia with tender callosities of the left and right 
foot and assigned a 10 percent disability rating for each 
foot pursuant to DC 7804.

Metatarsalgia with tender callosities is not specifically 
listed in the rating schedule.  Therefore, this disability 
must be evaluated by analogy.  See 38 C.F.R. § 4.20, 4.27 
(1999).  When a disability is not listed in the diagnostic 
code the VA may assign a rating pursuant to a code provision 
pertaining to a related disorder for which affected 
functions, anatomical localization and symptomatology are 
similar.  Lendenmann v. Principi, 3 Vet. App. 345, 349- 350 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  
In this case, the veteran has been diagnosed as having 
metatarsalgia with tender callosities characterized by pain 
upon weightbearing.  Evaluation of this disorder under 
38 U.S.C.A. § 4.118, DC 7804 (1999), pertaining to scars, is 
appropriate because the symptomatology for the two disorders 
is similar and affects the same functions and anatomical 
areas.  Under DC 7804 a superficial but tender and 
objectively painful scar warrants a 10 percent disability 
rating.

The claims file includes a substantial number of medical 
records documenting the veteran's bilateral foot disorder 
from the time of service to the current time.  SMRs include 
objective evidence of fallen metatarsal arches and painful 
callosities on the plantar areas of both of the veteran's 
feet.  These findings are confirmed by VA treatment records 
in November 1965 and November 1966 and a VA examination of 
the veteran's feet in November 1969.  The VA physician who 
examined the veteran in March 1977 noted his report of pain 
somewhat relieved by shoe inserts and transverse external 
metatarsal bars but continued foot pain at the end of a 
workday.  The physician recommended that the veteran 
sandpaper his callosities every day to minimize the pain but 
surgery was not recommended.  VA medical records disclose 
that the veteran continued to receive conservative treatment 
for his painful feet through the 1970s, 1980s and 1990s, but 
with only limited relief.  An October 1996 VA examination 
report notes objective findings including normal posture, 
gait and foot function and normal appearing arch, ability to 
heel and toe rise without difficulty, tender bilateral 
plantar calluses and no skin changes.

In consideration of the foregoing, the Board finds that 10 
percent evaluation assigned to each of the veteran's feet is 
appropriate and no higher rating is warranted or available, 
given that the sole manifestation of the veteran's foot 
disorder is pain.  The 10 percent rating is the highest, 
indeed the only schedular rating available under DC 7804.  
The Board also has considered whether a higher rating is 
warranted under another DC.  However, there is no evidence of 
pronounced or severe flat foot, claw foot, malunion or 
nonunion of the metatarsal bones or severe or moderately 
severe foot injuries, so DCs 5276, 5278, 5283 and 5284, 
respectively, are not applicable.

Conclusion

In reaching its decisions in the disability evaluation issues 
the Board has carefully considered the history of these 
disorders and, as discussed above, the possible application 
of other provisions of 38 C.F.R., Parts 3 and 4, including an 
extra-schedular evaluation.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 592-3 (1991).  As to an extra-schedular 
rating, the record does not show the veteran's disabilities 
to be so exceptional or unusual, with factors such as marked 
interference with employment or repeated hospitalization, as 
to render application of the regular schedular standards 
impractical.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

